Fourth Court of Appeals
                                        San Antonio, Texas

                                     MEMORANDUM OPINION
                                              No. 04-20-00026-CR

                                        IN RE Detrick DEROVEN

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: February 5, 2020

PETITION FOR WRIT OF MANDAMUS DISMISSED AS MOOT

           On January 16, 2020, relator filed a petition for writ of mandamus asserting the Honorable

Jefferson      Moore    has    not    ruled     on   relator’s    pending     “In    Omnibus       Motion     for

Inspection/Duplication of the Judicial Record/Information and the Court’s In Camera of Same

With Appendix/Affidavit Attached” (the “Omnibus Motion”). Relator also filed a Motion for

Leave to File Petition and a Motion to Proceed In Forma Pauperis.

           We deny as moot relator’s Motion for Leave because leave is not required to file a petition

for writ of mandamus in an intermediate appellate court. See TEX. R. APP. P. 52.1; In re Medina,

04-19-00041-CR, 2019 WL 360534, at *1 (Tex. App.—San Antonio Jan. 30, 2019, no pet.). We

grant relator’s Motion to Proceed In Forma Pauperis.



1
  This proceeding arises out of Cause No. 1996-CR-3437-A, styled The State of Texas v. Detrick Deroven, pending in
the 186th Judicial District Court, Bexar County, Texas, the Honorable Jefferson Moore presiding.
                                                                                    04-20-00026-CR


       On January 28, 2020, the trial court provided this court with a courtesy copy of the court’s

ruling on the Omnibus Motion, which states: “24 Jan 2020 Denied JM.” Because relator obtained

the relief requested, we dismiss his petition for writ of mandamus as moot.

                                                 PER CURIAM

Do not publish




                                               -2-